



Exhibit 10.1


KVH INDUSTRIES, INC.


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT (this “Amendment”) is entered into as of March 7, 2017
(the “Effective Date”) by and among KVH INDUSTRIES, INC., a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (the “Agent”), BANK
OF
AMERICA, N.A., as a lender, and THE WASHINGTON TRUST COMPANY, as a lender
(collectively, (“Lenders”).


R E C I T A L S


WHEREAS, Borrower, Agent and the Lenders have previously entered into a Credit
Agreement dated as of July 1, 2014, as previously amended by that certain First
Amendment to
Credit Agreement dated as of June 15, 2015, and by a Second Amendment dated as
of
September 30, 2015 (as amended, the “Credit Agreement”);


WHEREAS, the Borrower, Agent and the Lenders have agreed to make certain changes
to the Credit Agreement;


NOW THEREFORE, in consideration of the foregoing premises and the mutual
benefits
to be derived by Borrower, Agent and the Lenders from a continuing relationship
under the
Credit Agreement and for other good and valuable consideration, the receipt and
adequacy of
which are hereby acknowledged, the parties hereto agree as follows:


A.     Amendments to Credit Agreement.


1.     The following defined terms appearing in Section 1.01 of the Credit
Agreement
are amended in their entirety to read as follows:


“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):


Applicable Rate
Level
Consolidated Leverage Ratio
Applicable Rate Fee
Unused Fee
Revolving Loans
Term Loan
 
1.
< 1.00:1.00
1.75%
1.75%
0.25%
2.
>1.00:1.00 but
< 1.50:1.00


2.00%
2.00%
0.25%
3.
> 1.50:1.00


2.25%
2.25%
0.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such





--------------------------------------------------------------------------------





Section, then, upon the request of the Required Lenders, Level 3 shall apply, in
each case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the first Business Day following the date on which such Compliance
Certificate is delivered. In addition, at all times while the Default Rate is in
effect, the highest rate set forth in each column of the Applicable Rate shall
apply.


Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b), and (b) the initial Applicable Rate shall be set
forth in Level 1 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) for the quarter
ending March 31, 2017 to the Administrative Agent.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
cash Maintenance Capital Expenditures made during the Measurement Period ended
on such date (which shall include historical Maintenance Capital Expenditures),
less (iii) taxes paid in cash during the Measurement Period ended on such date,
less (iv) cash distributions and dividends permitted to be made hereunder made
during the Measurement Period ended on such date, to (b) the sum of (i)
Consolidated Interest Charges and (ii) (without duplication) the aggregate
amount of all regularly scheduled principal payments (including pro forma
principal payments on the Term Loan) and payments on Capital Leases scheduled
for the next four quarters ending subsequent to such calendar quarter. For
purposes of this calculation, Intercompany Debt shall be excluded.


“LIBOR Daily Floating Rate” means:


(a)     the fluctuating rate of interest, which can change on each Business Day,
equal to the greater of (i) zero percent (0%) or (ii) the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00 a.m., London time, two (2) Business Days prior to the date in question,
for Dollar deposits with a term equivalent to a one (1) month term beginning on
that date (in the case of (i) or (ii), the “LIBOR Rate”); and


(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


“LIBOR Monthly Floating Rate” means:


(a)     the greater of (i) zero percent (0%) or (ii) the fluctuating rate of
interest, equal to LIBOR, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at





--------------------------------------------------------------------------------





or about 11:00 a.m., London time, two (2) Business Days prior to the most recent
Interest Rate Change Date, for Dollar deposits for delivery on such Interest
Rate Change Date, with a term equivalent to one (1) month; and


(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


2.      The following defined term is hereby added to Section 1.01 of the Credit
Agreement:


“Maintenance Capital Expenditures” means those cash non-discretionary
expenditures in respect of the purchase or other acquisition of any fixed or
capital asset intended to replace, improve the functioning of, or extend the
useful life of non-revenue producing assets included in property, plant, and
equipment; provided, that, as of each such date of determination, an amount
equal to the amount accrued during the period ending on such date of
determination of Net Cash Proceeds of Dispositions and Involuntary Dispositions
applied to capital expenditures in accordance with Section 2.04(b)(i) shall be
excluded therefrom.


3.     Section 2.06(a) is hereby amended in its entirety to read as follows:


(a)     Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.04), unless accelerated sooner pursuant to
Section 8.02:


Year
Payment Dates
Principal Repayment Installments
1.
January 1, April 1, July 1, and October 1 of each year
$575,000
2.
Maturity Date
All remaining principal



4.     Section 7.11(a) is hereby amended in its entirety to read as follows:


(a)     Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of each fiscal quarter of the Borrower set forth below to be
greater than 1.50:1.00.


B.     Representations and Warranties. Each Loan Party represents and warrants
to Agent and the Lenders that: (a) such Loan Party has the full power and
authority to execute, deliver and perform its respective obligations under the
Credit Agreement, as amended by this Amendment, (b) the execution and delivery
of this Amendment has been duly authorized by all necessary action of the Board
of Directors (or equivalent) of such Loan Party; (c) after giving effect to this
Amendment, the representations and warranties contained or referred to in
Article V of the Credit Agreement are true and accurate in all material respects
as if such representations and warranties were being made





--------------------------------------------------------------------------------





as of the Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date; and (d) no Default or Event of
Default has occurred and is continuing.


C.     Defined Terms. All defined terms not specifically defined herein have the
same meaning as set forth in the Credit Agreement.


D.     Other.


1.     This Amendment shall be effective as of the date the Agent receives:


(i)     this Amendment duly executed and delivered by Agent, the Lenders, and
the Loan Parties;


(ii)     receipt by Agent from Borrower of $6,000,000 to be applied towards the
outstanding principal balance of the Term Loan;


(iii)     all accrued fees, costs and expenses (including, without limitation,
the reasonable costs and expenses of Agent’s counsel) incurred by Agent in
connection with this Amendment.


2.     This Amendment is executed as an instrument under seal and shall be
governed by and construed in accordance with the laws of The State of New York
without regard to its conflicts of law rules. Pursuant to Section 11.20 of the
Credit Agreement, all parts of the Credit Agreement and any other Loan Document
not affected by this Amendment are hereby ratified and affirmed in all respects,
provided that if any provision of the Credit Agreement shall conflict or be
inconsistent with this Amendment, the terms of this Amendment shall supersede
and prevail. Upon the execution of this Amendment, all references to the Credit
Agreement in that document, or in any other Loan Document, shall mean the Credit
Agreement as amended by this Amendment. Except as expressly provided in this
Amendment, the execution and delivery of this Amendment does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of the Credit Agreement, and,
except as specifically provided in this Amendment, the Credit Agreement shall
remain in full force and effect. This Amendment may be executed in one or more
counterparts with the same effect as if the signatures hereto and thereto were
upon the same instrument.




[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of Borrower, Agent and the Lenders in accordance with
Section 11.01 of the Credit Agreement, has caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.


BORROWER:
KVH INDUSTRIES, INC.




By: /s/ Donald W. Reilly
Name: Donald W. Reilly
Title: Chief Financial Officer








--------------------------------------------------------------------------------











ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
                                                                                                                           
By: /s/ Brenda Schriner
Name: Brenda Schriner
Title: Vice President










--------------------------------------------------------------------------------









LENDER:
BANK OF AMERICA, N.A., as a Lender




By: /s/ Donald C. McQueen
Name: Donald C. McQueen
Title: Senior Vice President








--------------------------------------------------------------------------------











LENDER:
THE WASHINGTON TRUST COMPANY, as a Lender




By: /s/ Scott A. McCaughey
Name: Scott A. McCaughey
Title: Vice President
































































































